DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are pending and being examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, and 7-14, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107974059 A to Liao et al. (hereinafter Liao).
Regarding claims 1, 3, 4, and 7-14, Liao teaches a polymer composition comprising 94.5% PET, 0.6% pyromellitic dianhydride (PMDA), and 0.6% Surlyn 8920, wherein the composition is mixed and extruded (melt-mixed), and pelletized (Example 1, para 53-58), wherein the pellets injected molded to form a dumbbell sample (para 70) and used in the field of bottles (para 5). The above PMDA meets the claimed multifunctional compound cited in claims 1, 8, and 9. The above PET meets the claimed aromatic polyester cited in claim 7. The above 0.6% of Surlyn 8920 is ethylene/methacrylic acid polymer with sodium ion (23 g/mol) in an amount 1.8-2.3 wt% and Mn of 15000-200000 as cited in para 71 of the Applicant’s publication, and 0.6 wt% correlates to 0.0108-0.0138 wt%, or about 0.05 to 0.06 mol% in the composition, which is within the claimed polymeric compound and mol% amount of alkali metal cited in claims 1, 3, 4, 10-13. The above mix/extruded/pelletized/dumbbell/bottle meets the claimed method/article/preform/bottle cited in claims 16, 18, and 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0107300 A1 to Callander et al. (Hereinafter Callander) and/or in the alternative, in further view of JP 2011-037989 Otaki et al. (hereinafter Otaki).
Regarding claims 1-27, Callender specifically teaches a polymer composition comprising a polyamide with a polyester, and an interfacial tension reducing agent (See abstract), that is melt blended in an extruder (para 150), then injection molded in to a preform and blown into a bottle (para 195), to have an average domain of 44.93 or 47.6 nm (See Examples 3A and 3B), which meets claims 16, 18, 22-27. The polymer composition specifically contains a polyester comprising, ethylene glycol and 0.5 mol% of lithium sulfosiophthalic acid (LiSIPA), 98.3 mol% terephthalic acid (TPA), and 1.2 mol% of isophthalic per the composition, (i.e. PET, aromatic polyester) and a polyamide MXD6 (obtained from caprolactum, i.e. polycondensation of aminocaproic acid). (Table 1, para 182, 185-189). The above polyester meets both the claimed polyester and the claimed copolyester polymeric compound having the metal salt in the claimed mol% amount as cited in claims 1, 3-7, 10, 12, 13, 20, and 21. The above MXD6 also meets the claimed polyamide cited in claims 2, 14, 15, 17, and 19. 
Callender also contemplates an embodiment of a composition comprising a polyester without the interfacial tension reducing agent copolymerized within, a polyester with the interfacial tension reducing agent copolymerized within, and the polyamide, or polyester without the interfacial tension reducing agent copolymerized within, a polyester with the interfacial tension reducing agent copolymerized within, and the polyamide with the interfacial tension reducing agent copolymerized within, (para 120), wherein the polyamide with the interfacial tension reducing agent copolymerized within would also meet the claimed polymeric compound. Callender further teaches the polyamide has a Mn of less than or equal to 12,000, (para 121), which meets claim 11. 
Callender further contemplates that polyfunctional comonomers may also be added in the polyester such as pyromellitic dianhydride and blends of polyesters may be used (para 75), which meets the claimed multifunctional compound cited in claims 1, 8, and 9.
Furthermore, Otaki teaches a polyester composition comprising mixing a polyester, polyamide (See abstract), and a compatibilizer such as a polyvalent carboxylic acid such as pyromellitic dianhydride (para 37), wherein the composition is used to form bottles with a TEM observation of dispersed particles of less than 0.4 microns (less than 400 nm), (para 39), which is in the same field of polyester/polyamide blends for low domains size as cited above in Callender. Otaki further teaches that the polyvalent carboxylic acids are preferable compatibilizers because they improve controlling dispersed particle size with excellent strength and transparency. (para 38 and examples, para 48-49).
The claimed polymer composition would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention based on the teachings of Callender above because Callender contemplates an embodiment of a composition comprising a polyester without the interfacial tension reducing agent copolymerized within, a polyester with the interfacial tension reducing agent copolymerized within, and the polyamide, wherein there is 0.5 mol% of LiSIPA in the composition, and further contemplates Callender further contemplates that polyfunctional comonomers may also be added in the polyester such as pyromellitic dianhydride (para 75), which demonstrates that that pyromellitic anhydride is a suitable comonomer that can be blending into polyesters.(“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).
	Furthermore, it would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to blend the pyromellitic dianhydride of Callender into the polymer composition blend because Otaki teaches the same field of polyester/polyamide blends for low domains size as cited above in Callender, and Otaki further teaches that the polyvalent carboxylic acid are preferable compatibilizers because they improve controlling dispersed particle size with excellent strength and transparency. (para 38 and examples, para 48-49).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766